DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony L. Venci on 09/07/2022
The application has been amended as follows: 
Claim 1 line 10 hereby reads “openings; and “
Claim 8 line 2 hereby reads “performing an etching process on the conductive layer.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art e.g. U.S. Patent Application Publication Number 2015/0115375 A1 to Yoo discloses a method, the method comprising:
depositing (FIG. 4) an interlayer dielectric (ILD) layer (170, ¶ [0052]) over a semiconductor substrate (100, ¶ [0040]);
forming a first opening (175, ¶ [0072]) in the ILD layer (170) and overlying a gate dielectric structure (120, ¶ [0042]);
depositing (FIG. 5) a gate electrode material layer (180 and 190, ¶ [0073]) over the gate dielectric structure (120) and in the first opening, wherein the gate electrode material layer (180 and 190) extends continuously from a first side of the first opening to a second side of the first opening opposite the first side;
forming (FIG. 6) a second opening (177, ¶ [0077]) in the gate electrode material layer (180 and 190)) and vertically spaced from the gate dielectric structure (120), wherein forming the second opening comprises removing (as pictured) a portion of the gate electrode material layer that overlies the gate dielectric structure;
forming (FIG. 8) a layer (200, ¶ [0078] or 210, ¶ [0083]) on the gate electrode material layer (185 and 195) and in the second opening.
Prior art e.g. U.S. Patent Application Publication Number 2012/0319180 A1 to Chuang et al. teaches (e.g. FIG. 4C) forming a plurality of dishing prevention structures (385, ¶ [0043]) and performing a planarization process on the dishing prevention structures and a gate electrode material layer (260, ¶ [0045]-[0047]).
However, prior art fails to reasonably teach or suggest wherein the first opening at least partially overlies the gate dielectric structure, forming a plurality of second openings in the conductive layer and vertically spaced from the gate dielectric structure, wherein a perimeter of the gate dielectric structure laterally surrounds the plurality of second openings; forming a dishing prevention layer on the conductive layer and in the plurality of second opening; and performing a planarization process on the dishing prevention layer and the conductive layer, together with all of the other limitations of claim 1 as claimed.  Claims 2-12 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Prior art additionally fails to reasonably teach or suggest forming a second opening in the gate electrode material layer and vertically spaced from the gate dielectric structure, wherein forming the second opening comprises removing a portion of the gate electrode material layer that overlies the gate dielectric structure; forming a dishing prevention layer on the gate electrode material layer and in the second opening; and performing a planarization process on the dishing prevention layer and the gate electrode material layer, together with the other limitations of claim 13 as claimed.  Claims 14-18 are allowable in virtue of depending upon and including all of the limitations of allowable claim 13.
Claim 19 is allowable for similar reasons to claim 1 and claim 20 is allowable in virtue of depending upon and including all of the limitations of allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891